___________

                                    No. 95-2745
                                    ___________

Richard M. Willmes,                     *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   District of Nebraska.
                                        *
United States of America,               *           [UNPUBLISHED]
                                        *
              Appellee.                 *


                                    ___________

                      Submitted:    April 8, 1996

                           Filed:   April 16, 1996
                                    ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.

                                    ___________

PER CURIAM.


     Richard M. Willmes, having pled guilty to conspiracy to manufacture
and distribute methamphetamine, was sentenced to a prison term of 324
months and a five-year period of supervised release.          His conviction and
sentence were affirmed on direct appeal.          The present appeal is taken by
Willmes from the order of the District Court1 denying Willmes's 28 U.S.C.
§ 2255 motion for relief, in which Willmes claimed that in the proceedings
attendant to his guilty plea and sentencing he was denied the effective
assistance of counsel.


     Having considered the briefs, the record on appeal, and the arguments
of the parties, we conclude that the District Court did




     1
      The Honorable Warren K. Urbom, United States District Judge
for the District of Nebraska.
not err in finding that Willmes failed to show prejudice in his ineffective
assistance of counsel claim.   Because no error of law appears, and because
an opinion by this Court would lack precedential value, we affirm the order
of the District Court on the basis of that Court's thorough and well-
reasoned opinion.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-